Exhibit 10.9

DEBT SETTLEMENT AGREEMENT

This  Debt  Settlement  Agreement  (this  “Agreement”)  is  effective  April
 11,  2012  between  Morningstar

Corporate Communications (“Creditor”) and Infrastructure Developments Corp.
(“Debtor”).

SECTION ONE

ACKNOWLEDGEMENT OF EXISTING OBLIGATION

The  parties  acknowledge  that  Debtor  is  indebted  to  Creditor  in  the
 sum  of  forty  five  thousand  two

hundred  and  sixty  dollars  ($45,260)  pursuant  to  a  consulting  agreement
 with  a  contractual  period  of  May

20, 2010 through May 19, 2011 (the "Consulting Agreement").

SECTION TWO

AGREEMENT FOR DIFFERENT METHOD OF PAYMENT

Debtor  and  Creditor  desire  and  agree  to  provide  for  the  payment  of
 the  above-stated  indebtedness  in

accordance  with  terms  and  provisions  different  from,  and  in
 substitution  of,  the  terms  and  obligations  of

loan repayment as described in Section One above.

SECTION THREE

CONSIDERATION

In  consideration  of  the  mutual  promises  contained  in  this  Agreement,
 Debtor  and  Creditor  agree  as

follows:



a.

Method  of  Payment:  Debtor  agrees  to  pay  to  Creditor  and  Creditor
 agrees  to  accept  from

Debtor,  in  full  satisfaction  of  the  terms  of  the  Consulting  Agreement
 and  the  $45,260  of  the

indebtedness  described  in  Section  One,  three  million,  seventeen
 thousand,  three  hundred  and

thirty four (3,017,334) shares of Debtor’s common stock, valued at $0.015 per
share

.



b.

Satisfaction:  On  execution  of  this  Agreement  and  Debtor’s  board  of
 directors  resolution

authorizing  the  issuance  of  3,017,334  shares  of  Debtor’s  common  stock
 to  Raymond  Dove

for  the  Creditor,  any  and  all  indebtedness  of  Debtor  to  Creditor will
 be  forever  cancelled  and

discharged.

In witness whereof, the parties have executed this Agreement on the date first
mentioned above.

Infrastructure Developments Corp.

/s/ Thomas Morgan

By: Thomas Morgan, chief executive officer

Morningstar Corporate Communications

/s/ Chris Dove

By: Chris Dove, president



